 



GLOBAL HEALTHCARE REIT, INC.
NOTICE OF GRANT OF STOCK OPTION

 

Notice is hereby given of the following option grant (the “Option”) to purchase
shares of the Common Stock of Global Healthcare REIT, Inc., a Utah corporation
(the “Company”):

 

OPTIONEE: ZVI RHINE     GRANT DATE: APRIL 1 2018,     VESTING COMMENCEMENT DATE:
APRIL 1, 2018     EXERCISE PRICE: $0.36 PER SHARE     NUMBER OF OPTION SHARES:
600,000 SHARES OF COMMON STOCK     EXPIRATION DATE: FIVE YEARS FOLLOWING GRANT
DATE     TYPE OF OPTION:

[  ]      INCENTIVE STOCK OPTION

[X]     NON-STATUTORY STOCK OPTION

    DATE EXERCISABLE: UPON EACH VESTING DATE     VESTING SCHEDULE:

150,000 ON GRANT DATE

 

150,000 TWELVE MONTHS FOLLOWING GRANT DATE

 

150,000 EIGHTEEN MONTHS FOLLOWING GRANT DATE

 

150,000 TWENTY-FOUR MONTHS FOLLOWING GRANT DATE

 

For purposes of the Option, the term “Service” shall mean the provision of full
time services to the Company (or any Subsidiary or Affiliate) by a person in the
capacity of an executive officer or employee.

 

 

 

 

Definitions. All capitalized terms in this Notice shall have the meaning
assigned to them in this Notice or in the attached Stock Option Agreement.

 

DATED: ________________, 2016.

 

OPTIONEE:   COMPANY: Zvi Rhine   Global Healthcare REIT, Inc.       Signature:  
By:             Printed Name: Zvi Rhine    

 

Address:            

 

 

 

 

